Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3, 4, 6-8, 11, 12, 14-17, 19, and 20  is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gross US 20170310364.

Regarding claim 1, 8, 16, 17, Gross teaches receiving, by a switching device (fig. 18 box 1816) from a first waveguide system (fig. 18 box 1806A, waveguide systems 1806A-1806D, [0187]), first signals that convey data;
selecting, by the switching device according to routing information, a second waveguide system (fig. 18 box 1806C) from among a group of communication devices that are communicatively coupled to the switching device (One or more of the waveguide 

routing, by the switching device, second signals / metadata ([0187], the metadata can be inserted into a packet header of the data, [0189]) to the second waveguide system, the second signals conveying a first portion of the data, the routing of the second signals causing the second waveguide system to generate electromagnetic waves that propagate along a transmission medium without requiring an electrical return path (the waveguide systems 1806A-1806D can enable electromagnetic waves to be received at a physical interface of a transmission medium without utilizing an electrical return path, [0186]), wherein the electromagnetic waves convey the first portion of the data (1816, allowing for delivery of the data to a recipient device outside of the service area, [0187]).



Regarding claim 4, 12, connecting the switching device to the first waveguide system or the group of communication devices by a tethered interface (tethered, fig. 15 box 1510, [0137]).

Regarding claim 6, 14, the routing the second signals by the switching device, or a combination thereof, is via a wireless interface (wireless, [0186]).

Regarding claim 7, 15, 20, modulating or demodulating, or frequency shifting, by the switching device, the first signals to generate the second signals, or a combination thereof (fig. 17A, waveguide system 1602 transmits and receives messages embedded in, or forming part of, modulated electromagnetic waves or another type of electromagnetic waves traveling along a surface of a power line 1610, [0159]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claims 4 and 12 above, and further in view of Bennett US 20070124772.

Gross is silent on the tethered interface comprises an optical fiber.
Bennett teaches a tethered interface comprising an optical fiber ([0032]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Gross by the tethered interface comprises an optical fiber, as shown by Bennett. This modification would benefit the system since a tethered interface comprising an optical fiber will allow for high data rate transmission.

Allowable Subject Matter
Claims 2, 9, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476